Title: From Thomas Jefferson to the Commissioners of the Provision Law for Hanover and Certain Other Counties, 29 August 1780
From: Jefferson, Thomas
To: Commissioners of the Provision Law



Gentlemen
In Council august 29. 1780.

The garrison atbeing likely to want provisions, we hereby extend your powers as commissioners of the provision Law to live Cattle, and desire that you will by virtue of your commission furnish such number of beeves as the state commissary shall apply to you for, taking proper vouchers for their delivery and transmitting them to me. I inclose you for information as to the manner in which you are to proceed, an extract from the act of assembly passed for that purpose. I have the honor to be with great respect Your most obedient servant,

Th: Jefferson

